AFFIRM; Opinion issued December 12, 2012




                                                In The
                                   (nitrt øf Appiabi
                          6tftli i;trirt uf iJixa d Jalla
                                        No. 05-11-00992-CR


                             RICHARI) A1)AM WELCH, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee


                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                               Trial Court Cause No. 28658-86


                               MEMORANDUM OPINION
                            Before Justices Morris, Francis. and Murphy
                                    Opinion By Justice Francis

       A jury convicted Richard Adam Welch of unlawful possession of a firearm by a felon and

assessed punishment at five years in prison. In a single issue, appellant claims the evidence is legally

insufficient to support his conviction. We affirm.

       In his sole issue, appellant claims the evidence is insufficient to show he was in possession

of the firearm because he did not exercise care, custody, or control over the firearm.

       We review a challenge to the sufficiency of the evidence under well established standards.

See ,Juckson v 1?rginia. 444 U.S. 307. 319(1979); Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

App. 2010). The State was required to prove beyond a reasonable doubt that appellant, a felon, was

in unlawful possession ofa firearm. See TEN. PENAL. CODE ANN. § 46.04(a) (West 2011): see also
Mtriinez v. State, 986 S.W2d 779. 780 ( Fex. App-l)al1as 1999. no pet.). Because appellant does

not dispute the prool otlered   at   trial showing his prior lblonv   conviction,   the evidence must show

appellant possessed the firearm. l’o do so, the State must prove appellant exercised care, custody,

control. or management over the Orearm: was conscious oi his connection with it: and possessed the

firearm knowingly or intentionally. See        IEX. PENAL   CoDE ANN.   § 1 .07(a)(39) (West Supp. 201 2)
Bates v. State, 155 S.W.3d 212. 216 (Tex. App-Da1Ias 2004. no pet.).

        When the firearm is not       found   on the accused or is not in his exclusive possession, the

evidence must affirmatively link him to the firearm. Smith v. Slate, 176 S.W.3d 907. 916 flex.

App.—Dallas 2005. pet rcfd). No set formula of facts exists to dictate a finding of links sufficient

to support an inference of knowing possession. See Id.: Taylor v. Slate, 106 S.W.3d 827, 830 (Tex.

App.Dallas 2003, no pet.). We examine factors such as whether the firearm was in plain view.

whether appellant owned the place where the firearm was found, whether he was in close proximity

to the firearm and had ready access to it. whether he attempted to flee, whether his conduct indicated

a consciousness of guilt, and whether he made incriminating statements. See 5nith, 176 S.W.3d at

916. It is the logical force of the evidence, not the number of links. that supports a fact finder’s

verdict. See Evans v. State. 202 S.W.3d 158, 166 (Tex. Crim. App. 2006).

       Although appellant claims the evidence is legally insufficient to support his conviction, we

cannot agree. Officer Christopher Biggs of the Crandall Police Department said he stopped a Dodge

Ram pickup truck on US Highway 75 around one o’clock in the morning on February 25, 2010.

because its rear license plate was not lighted. As l3iggs approached the driver side window, he

glanced in the bed of the pickup truck and noticed a camouflage rifle case. The driver, Avriel

Manecl. did not have a driver’s license but gave her name and address. Biggs got the same

information from appellant and Thornborough and ran the information through the Kaufman Sheriffs
Department dispatch. While he was waiting on dispatch to give him the status of each person. Biggs

asked Maneely about their activity that evening. Maneely said she, appellant, and Thomborough had

been in Seagoville and Mesquite and were driving back to Buffalo where appellant lived. According

to dispatch. neither Maneely nor appellant had a valid license, and Thomborough had outstanding

felony warrants. After Office Snell arrived to assist Biggs, the officers arrested Thoniborougli on

the outstanding warrants. Snell retrieved the rifle case from the bed ofthe truck. Inside the case was

a Hi-Point 9 millimeterrifle which the officers discovered had been stolen in Limestone County. near

Buffalo. Maneely told Biggs she and appellant found the rifle.

        Officer Snell said he arrived as a secondary officerto assist Biggs. The pickup was registered

to appellant’s mother, but appellant admitted it was his truck. Snell recognized the pickup because

it was in the parking lot of an Exxon gas station about ten or fifteen minutes earlier. At that time.

Snell saw appellant get out ofthe driver’s side of the pickup and change places with Maneely. who

had been sitting in the front passenger seat The gas station was well lighted. According to Snell,

the rifle would have been visible to appellant when he switched seats with Maneely.

        Snell listened as Biggs asked Maneely where they had been. According to Snell. Maneely

said they came from Buffalo, had been at an Arby’s in Seagoville, and were headed to Athens. Snell

knew there was no Arby’s in Seagoville. He also knew Buffalo was south off Interstate 45, and

Crandall and Seagoville were not located between Athens and Buffalo. Appellant later clarified it

was the Arby’s in Mesquite. Nevertheless, Snell thought Maneely’s explanation was odd.

       Snell walked to the passenger side ofthe truck and asked appellant ifhe had “any weapons,

guns, knives or pistol?’ in the vehicle. Appellant responded, “Just what’s in the back.” Snell saw

the rifle case and asked appellant how the gun got in the back ofthe truck. Appellant said they found

it. explaining further that the gun fell out ofthe back of a pickup truck going down the road and he




                                                -3-
put it in his truck. According to appelLant, Thomborough was asleep at the time and did not know

anything about the weapon. Snell was suspicious of appellant’s story so he asked Maneely where

they got the gun. She likewise said they found it but then appellant interrupted her, insisting it fell

from a truck while they were in Seagoville.

        Appellant’s mother. Christine Welch. testified the truck belonged to appellant She cosigned

on the note when he bought it and said the title was in her name because her credit history was better.

Nevertheless, appellant had possession ofthe truck and drove it on a routine basis up until the traffic

stop in Crandall.

       In this case, the evidence affirmatively linking appellant to the flreann shows appellant had

custody and control of the truck and was its primary driver; the gun was in plain view in the bed;

although appellant was on the far right ofthe passenger side, he had recently been driving the pickup

and had access to the truck bed and the gun; when asked if he had any weapons, appellant replied,

“Just what’s in the back;” and appellant admitted “they” found the gun and he picked it up off the

road. Mthough appellant testified at trial he did not know about the gun until Maneely told him just

as they were being pulled over, the jury was the fact finder and as such, was free to believe or

disbelieve appellant’s testimony as well as that ofthe officers at the scene. See Coleman v. State,

145 S.W.3d 649.655 (Tex. Crim. App. 2004). We conclude the evidence is legally sufficient to link

appellant to the firearm. We overrule his sole issue.

       We affirm the trial court’s judgment.



                                                      11uDs’
                                                        JUSTICE
Do Not Publish
Thx. R. APP. P.47
11 0992F.U05



                                                -4-
                                niirt nf A’piak
                       fift1i Ji!itrirt nf Lixai at Ua11zu

                                      JUDGMENT
RICIIARI) AI)AM \VELCII, Appellant                 Appeal from the 86th Judicial District Court
                                                   of Kaufman County. lexas. ( [r.Ct.No.
No. 05-1 1-00992-CR          V.                    28658-86).
                                                   Opinion delivered by Justice Francis,
‘I’I-IE STATE OF TEXAS, Appellee                   Justices Morris and Murphy participating.

       Based on the Court’s opinion of this date, we AFFIRM the trial court’s juclument.



Judgment entered December 12, 2012.




                                                   MOLLY FRCiS
                                                   JUSTICE 1)